                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                                   Indianapolis Division


IN Re: DALE L. CALDWELL,                 )                  Case No. 12-04359-RLM-13
             Debtor.                     )
                                         )
________________________________________ )
                                         )
DALE L. CALDWELL,                        )
             Plaintiff,                  )
                                         )
      v.                                 )                 Adversary No.   19-50021
                                         )
RUSHMORE LOAN MANAGEMENT                 )
SERVICES, LLC., SELECT PORTFOLIO         )
SERVICING, LLC., and WILMINGTON SAVINGS )
FUND SOCIETY, FSB, d/b/a CHRISTIANA      )
TRUST as Trustee for CARLSBAD FUNDING    )
MORTGAGE TRUST INVESTORS,                )
            Defendants.                  )


                  JOINT STIPULATION TO DISMISS WITH PREJUDICE

       Plaintiff, Dale L. Caldwell, and Defendants, Rushmore Loan Management and Wilmington

Savings Fund Society, FSB, d/b/a Christina Trust as Trustee for Carlsbad Funding Mortgage Trust

Investors, by and through undersigned counsel, hereby stipulate that Rushmore Loan

Management and Wilmington Savings Fund Society, FSB, d/b/a Christina Trust as Trustee

for Carlsbad Funding Mortgage Trust Investors should be dismissed from this cause of action,

with prejudice. The parties to bear their own costs and fees.

                                               Respectfully submitted,

                                               /s/ Travis W. Cohron
                                               Travis W. Cohron, No. 29562-30
                                               CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
                                               320 N. Meridian Street, Suite 1100
                                               Indianapolis, IN 46204
                                               Telephone: (317) 637-1321
                                               Fax: (317) 687-2344
                                               tcohron@clarkquinnlaw.com
                                               Attorney for Plaintiff

                                               /s/ Leanne S. Titus (with consent)
                                               Leanne S. Titus No. 22552-49
                                               FEIWELL & HANNOY, P.C.
                                               8415 Allison Pointe Blvd., Suite 400
                                               Indianapolis, IN 46250
                                               ltitus@feiwellhannoy.com
                                               Attorney for Rushmore Loan Management
                                               Services, LLC and Wilmington Savings
                                               Fund Society

                                   CERTIFICATE OF SERVICE

The undersigned attorney hereby certifies that a copy of the foregoing pleading was served upon the
following by electronic filing or by first class United States mail, postage prepaid, this 13th day of
January 2020.

U.S. Trustee
Chapter 13 Trustee
Rushmore Loan Management Services, LLC
Wilmington Savings Fund Society
Select Portfolio Servicing, LLC

                                                       /s/ Travis W. Cohron
                                                       Travis W. Cohron
